DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/20/2021.  The information disclosed therein was considered.
Terminal Disclaimer
1. The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent patent (US10877453) granted on 12/29/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded.
2.    The double patenting rejection has been overcome with the terminal disclaimer.

Allowable Subject Matter  
Claims 21-38 are allowable. 
Regarding claim 1, Le Rat et al (US4585609 FIG 2-3; discloses a method of monitoring a nuclear reactor). 
Robertson et al (US20160006066 figure 5; paragraph 213 discloses embedded sensors monitor water).
 Reyes et al (US20140226780 FIG 2), Liskzkai et al (US9881703 FIG 1A; col 3, lines 8-19) & Filippone et al (US20160049210 FIG 4).

However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination receive sensed data from a PGM- specific monitoring sensor; detect an event corresponding to a shutdown of the first PGM; and in response to detecting the event corresponding to the shutdown of the first PGM: categorize sensed data from the first PGM into multiple post-shutdown PGM categories, with individual categories representing data corresponding to different individual safety aspects of PGM shutdown; and generate a shutdown monitoring user interface (UI) for display on a first display, the first display being associated with the first PGM, wherein the shutdown monitoring UI includes a first window portion and a second window portion, and wherein information corresponding to sensed data in a first post-shutdown PGM category is displayed in the first window portion and information corresponding to sensed data in a second post- shutdown PGM category is displayed in the second window portion. Claims 22-29 are allowed because of their dependency to the allowed base claim 21.

However, with respect to claim 30, none of the prior art teaches, suggests or renders obvious, either alone in combination in response to detecting the event corresponding to the shutdown of the first PGM: categorizing sensed data from the first PGM into multiple post-shutdown PGM categories, with individual categories representing data corresponding to different individual safety aspects of PGM shutdown; and -4- 155060846.1Application No.: 17/133,808Docket No.: 136863-8046.US02 Response to Office Action dated September 15, 2021 generating a shutdown monitoring user interface (UI) for display on a first display, the first display being associated with the first PGM, wherein the shutdown monitoring UI includes a first window portion and a second window portion, and wherein information corresponding to sensed data in a first post-shutdown PGM category is displayed in the first window portion and information corresponding to sensed data in a second post- shutdown PGM category is displayed in the second window portion. Claims 31-38 are allowed because of their dependency to the allowed base claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827